I dissent. It would serve no useful purpose to here indulge in an extended discussion, or to do more than to state that, in my opinion, there has been no repeal or modification of the provision of the Collateral Inheritance Tax Law enacted March 23, 1893, by which the *Page 53 
legislature provided that the county treasurer should receive and retain, in addition to the compensation provided by the CountyGovernment Act, certain commissions upon all amounts collected by him for the state, under the provisions of the Inheritance Tax Law.
The three cases cited in the majority opinion do not appear to me to be at all in point.
County of Kern v. Fay, 131 Cal. 547, presented a question as to the right of the district attorney to retain for himself an attorney fee, collected as costs, in a certain class of actions, the alleged right being based on a section of the Political Code (sec. 3553) as enacted in 1872. It was very properly held therein that the effect of the subsequent adopted County Government Act system was to deprive the district attorney of any right to retain money under the provisions of the old section of the Political Code. The intention of the legislature to this effect was so clearly indicated by the first County Government Act adopted under the constitution of 1879 (Stats. 1883, p. 299) that it could not well have been held otherwise.
County of Humboldt v. Stern, 136 Cal. 63, involved an entirely different question, — viz., as to whether a county officer could enter into a valid contract with the county for the performance of services other than those pertaining to his office. Four of the justices held that the effect of the provisions of the County Government Act was "to render the officer incompetent to enter into a contract for compensation for any services he may render the county, and to render such contract void." Whether that decision was correct or not, it in no degree assists in the determination of the question here presented. Dodge v. SanFrancisco, 135 Cal. 512, involved the question as to the effect of certain provisions of the charter of the city and county of San Francisco relative to the compensation of the assessor thereof, and it was held that by reason thereof he could not receive any compensation for any official services except such as were given him by the charter, the matter of the compensation of the officers of such city and county being, under section 8 1/2 of article XI of the constitution, a matter concerning which it was competent to provide in the municipal charter.
Rehearing denied. *Page 54